— Judgment unanimously affirmed. Memorandum: Even though the question of the existence of probable cause was not pursued during the suppression hearing and the issue has not been preserved for appellate review (People v Adams, 57 NY2d 1035, 1037; People v Jones, 81 AD2d 22), we reach the merits and find that the police possessed the requisite probable cause to arrest defendant (see People v Brnja, 50 NY2d 366, 373; People v Oden, 36 NY2d 382, 384). Thus, the trial court properly denied defendant’s motion to suppress her later identification at a “showup” and physical evidence seized following a consensual search. (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — attempted burglary, second degree.) Present — Dillon, P. J., Hancock, Jr., Callahan, Doerr and Schnepp, JJ.